

117 HR 621 IH: Banning Operations and Leases with the Illegitimate Venezuelan Authoritarian Regime Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 621IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Waltz (for himself, Ms. Wasserman Schultz, Mr. Diaz-Balart, Mrs. Murphy of Florida, Ms. Salazar, Miss González-Colón, Mr. Gimenez, Mr. Gaetz, Mr. Hastings, Mr. Fitzpatrick, Mr. Posey, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit contracting with persons that have business operations with the Maduro regime, and for other purposes.1.Short titleThis Act may be cited as the Banning Operations and Leases with the Illegitimate Venezuelan Authoritarian Regime Act or the BOLIVAR Act.2.Prohibition on contracting with persons that have business operations with the Maduro regime(a)ProhibitionExcept as provided under subsections (c), (d), and (e), the head of an executive agency may not enter into a contract for the procurement of goods or services with any person that has business operations with an authority of the government of Venezuela that is not recognized as the legitimate government of Venezuela by the United States Government.(b)Exceptions(1)In generalThe prohibition under subsection (a) does not apply to a contract that the head of an executive agency and the Secretary of State jointly determine—(A)is necessary—(i)for purposes of providing humanitarian assistance to the people of Venezuela;(ii)for purposes of providing disaster relief and other urgent life-saving measures; or(iii)to carry out noncombatant evacuations; or(B)is vital to the national security interests of the United States.(2)Notification requirementThe head of an executive agency shall notify each appropriate congressional committee, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate of any contract entered into on the basis of an exception provided for under paragraph (1).(c)Office of foreign assets control licensesThe prohibition in subsection (a) shall not apply to a person that has a valid license to operate in Venezuela issued by the Office of Foreign Assets Control of the Department of the Treasury.(d)American diplomatic mission in VenezuelaThe prohibition in subsection (a) shall not apply to contracts related to the operation and maintenance of the United States Government’s consular offices and diplomatic posts in Venezuela.(e)DefinitionsIn this section:(1)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.(2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.(3)Government of VenezuelaThe term government of Venezuela includes the government of any political subdivision of Venezuela, and any agency or instrumentality of the Government of Venezuela. For purposes of this paragraph, the term agency or instrumentality of the Government of Venezuela means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Venezuela.(4)PersonThe term person means—(A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;(B)any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and(C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).(f)ApplicabilityThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section.